MEMORANDUM **
Milo Rodriguez appeals the district court’s imposition of his sentence after entry of his guilty plea to a single count of possession of a listed chemical, in violation of 21 U.S.C. § 841(d)(2) (1999). Rodriguez argues that the court erred by concluding that the cross reference in U.S.S.G. § 2D1.11(c)(1) to § 2D1.1 applied. We have jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and we affirm.
We review de novo the district court’s interpretation of the Sentencing Guidelines, its underlying findings of fact for clear error, and its application of the Guidelines to the facts for abuse of discretion. United States v. Seesing, 234 F.3d 456, 459 (9th Cir.2000). The facts before the district court demonstrate that, as to the stipulated incidents occurring on February 1, 1999, Rodriguez “intended to manufacture methamphetamine and that he took a substantial step towards the completion of that objective.” See United States v. Acuna, 9 F.3d 1442, 1447 (9th Cir.1993). Thus, the district court did not err.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Cir. R. 36-3.